EXHIBIT 99.1 PRELIMINARY ECONOMIC ASSESSMENT on the ROBERTSON PROPERTY Lander County, Nevada, USA Prepared for CORAL GOLD RESOURCES LTD. Vancouver, B.C. Canada Prepared by Beacon Hill Consultants (1988) Ltd. in conjunction with Knight Piésold Ltd. SRK Consulting (U.S.), Inc. and Kaehne Consulting Ltd. January 15, 2012 Preliminary Economic Assessment Robertson Property TABLE OF CONTENTS SECTION 1.0 SUMMARY 1-1 SCOPE 1-1 PROJECT DESCRIPTION 1-1 RESOURCES 1-4 MINE PLAN 1-4 PROCESSING AND METALLURGY 1-7 INFRASTRUCTURE 1-7 ENVIRONMENTAL 1-7 DEVELOPMENT SCHEDULE 1-8 CAPITAL COSTS 1-11 OPERATING COSTS 1-13 FINANCIAL ANALYSIS 1-13 RESULTS 1-13 Base Case (Owner Operated) 1-13 Results Alternative Case A1 (Contractor Operated) 1-16 CONCLUSIONS 1-19 RECOMMENDATIONS 1-20 Exploration and Definition Drilling 1-20 Metallurgical Test Work Program 1-21 Environmental Work 1-21 Geotechnical and Associated Investigations 1-22 Prefeasibility Study 1-23 SECTION 2.0 INTRODUCTION 2-1 SCOPE OF WORK 2-1 PROJECT CRITERIA 2-1 PROJECT MANAGEMENT 2-2 TEAM MEMBERS 2-2 DATA SUPPLIED BY CORAL 2-2 EVALUATION CRITERIA 2-2 SECTION 3.0 RELIANCE ON OTHER EXPERTS 3-1 SECTION 4.0 PROPERTY DESCRIPTION AND LOCATION 4-1 LOCATION 4-1 MINING CLAIM DESCRIPTION 4-1 AGREEMENTS AND ENCUMBRANCES 4-1 ENVIRONMENTAL LIABILITIES 4-3 PERMITTING 4-4 LIST OF CLAIMS 4-7 SECTION 5.0 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, 5-1 INFRASTRUCTURE AND PHYSIOGRAPHY 5-1 ACCESSIBILITY 5-1 CLIMATE AND PHYSIOGRAPHY 5-1 LOCAL RESOURCES AND INFRASTRUCTURE 5-1 SECTION 6.0 HISTORY 6-1 INTRODUCTION 6-1 CORAL GOLD CORP. (1986-1989) 6-1 AMAX GOLD (1990-1996) 6-2 CORTEZ GOLD MINES (1998-1999) 6-3 CORAL GOLD RESOURCES LTD (2001-2010) 6-3 Coral Drilling Programs (2004-2010) 6-3 Coral Gold Resources Ltd.
